03/30/2021




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                Case Number: DA 20-0610


                    Supreme Court Cause No. DA 20-0610



__________________________________________________________________
 IN RE THE MARRIAGE OF:

 LYNDSAY M. LALICKER ,

                Petitioner/Appellee,
                                                ORDER GRANTING
 and                                            EXTENSION OF TIME

 CHAD J. HARTKOPF,

                Respondent/Appellant.


         Upon consideration of Appellant's Unopposed Motion for Extension of Time

to File Opening Brief, and for good cause appearing therefore,

         IT IS HEREBY ORDERED that Appellant Chad J. Hartkopf is granted an

extension of time to and including May 10, 2021, within which to file his Opening

Brief.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         March 30 2021